 iIn- the Matter of WILLIAM SHOE Co., INC. and WINGATE, INC.andBOOT & SHOE WORKERS UNION OF THE A. F. OF L.Case No. C-361AMENDMENT TO DECISION AND ORDERMay 12,1938On April 13, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Order 1 in the above-entitledproceeding.Due to inadvertence the name of Earle Turner wasomitted from Schedule A which was annexed to and made a partof the said Decision and Order.The Board hereby amends its saidDecision and Order, by adding the name of Earle Turner to ScheduleA annexed thereto.MR. DONALD WAKEFIELD SMITH took no part in the consideration ofthe above Amendment to Decision and Order.16 N. L. R.B. 563.155